Exhibit 10(c)3 RETENTION AND RESTRICTED STOCK UNIT AWARD AGREEMENT THIS RETENTION AND RESTRICTED STOCK UNIT AWARD AGREEMENT (the "Agreement"), made and entered into by and between SOUTHERN NUCLEAR OPERATING COMPANY, INC. (the "Company") and JOSEPH A. MILLER ("Employee"), shall be effective as of December 1, 2009 (the "Effective Date"). W I T N E S S E T H: WHEREAS, the Company wishes to encourage Employee to continue employment with the Company for a three year term and to provide Employee with a retention award for service he will provide to the Company; and WHEREAS, this Agreement should be treated as an Award made by the Compensation and Management Succession Committee of the Southern Company Board of Directors under the Southern Company 2006 Omnibus Incentive Compensation Plan (the "Omnibus Plan"). NOW, THEREFORE, in consideration of the premises, and the agreement of the parties set forth in this Agreement, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1.Retention Payment Amount.Employee shall become vested in the following amount provided Employee is actively employed with the Company or an affiliate of the Company on the designated Vesting Date set forth below: Amount Vesting Date 13,136 Restricted Stock Units12/31/2012 The award under this Paragraph 1 shall be treated as an award of Restricted Stock Units under the terms of the Omnibus Plan, and therefore, governed by the terms of that Plan.The number of units is based on the Employee’s base salary plus target Performance Pay Program Award value under the Omnibus Plan at the Fair Market Value on the Effective Date The deemed dividends associated with the Restricted Stock Units shall be credited and treated as reinvested in additional Restricted Stock Units until the award is paid in accordance with Paragraph 2. 2.Timing and Form of Payment of Retention Amount. (a)Generally.Unless modified by the provisions set forth in Paragraphs 2(b)-2(f), the vested amount shall be paid in shares of Common Stock to Employee in a lump sum within 30 days following the Vesting Date (the "Scheduled Payment Date"). (b)Death.If Employee dies while in active service prior to the Vesting Date, 1 notwithstanding anything to the contrary in this Agreement, Employee shall be treated as fully vested in the retention award set forth in Paragraph 1.The amount vested under this Paragraph 2(b) shall be paid on the earlier of (i) the Scheduled Payment Date, or (ii) within 30 days following the Employee's date of death.Employee shall designate his beneficiary(ies) in the beneficiary designation form set forth in Exhibit 1 to this Agreement. (c)Disability.If Employee separates from service on account of becoming totally disabled as defined under the Company's long term disability plan prior to the Vesting Date, notwithstanding anything to the contrary in this Agreement, Employee shall be treated as fully vested in the retention award set forth in Paragraph 1.The amount vested under this Paragraph 2(c) shall be paid on the earlier of (i) the Scheduled Payment Date or (ii) within 30 days following the date Employee separates from service on account of disability. (d)Involuntary Termination.If Employee separates from service on account of being involuntarily terminated for reasons other than Cause prior to the Vesting Date, notwithstanding anything to the contrary in this Agreement, Employee shall be treated as fully vested in the retention award set forth in Paragraph 1.The amount vested under this Paragraph 2(d) shall be paid on the earlier of (i) the Scheduled Payment Date or (ii) within 30 days following the date the Employee separates from service. (e)Voluntary Termination or Termination for Cause.If Employee voluntarily terminates employment prior to the Vesting Dateor is terminated for cause solely as determined by the Company prior to the Scheduled Payment Date, Employee forfeits all amounts under this Agreement and all amounts which could have been paid under this Agreement.For purposes of this Agreement, "Cause" or "Termination for Cause" shall include the following conditions: (1)Failure to Discharge Duties.Employee willfully neglects or refuses to discharge his duties hereunder or refuses to comply with any lawful or reasonable instructions given to his by the Company without reasonable excuse; (2) Breach.Employee commits any material breach or repeats or continues (after written warning) any breach of his obligations hereunder; (3)Gross Misconduct.The Employee is guilty of gross misconduct.For the purposes of this Agreement, the following acts shall constitute gross misconduct as solely determined by the Company: (i) Any act involving fraud or dishonesty or breach of appropriate regulations of competent authorities in relation to trading or dealing with stocks, securities, investments and the like; (ii) The carrying out of any activity or the making of any statement which would prejudice and/or reduce the good name and standing of the Company, Southern Company or any of its affiliates or would bring any one of these into contempt, ridicule or would reasonably shock or offend any community in which these companies are located; 2 (iii) Attendance at a Company worksite in a state of intoxication or otherwise being found in possession on Company or any of its affiliates' property of any prohibited drug or substance, possession of which would amount to a criminal offense; (iv) Assault or other act of violence against any employee of the Company or other person during the course of his employment; or (v) Conviction of any felony or misdemeanor involving moral turpitude. (f)Transfer of Employment to a Southern Company Subsidiary or Affiliate.In the event that Employee's employment by the Company is terminated and Employee shall become immediately re-employed by a subsidiary or an affiliate of Southern Company, the Company may assign this Agreement to such subsidiary or affiliate if agreed to by such entity, and such assignee shall become the "Company" for all purposes hereunder.If such subsidiary or affiliate does not agree to accept such assignment for purposes of this Section 2, Employee shall be treated as if he remained employed by Southern Nuclear Operating Company, Inc. for any period of time he was employed by an affiliate of the Company. (g)Delaying Payment.
